DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CRAIG WASHINGTON,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-4305

                              [June 7, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Krista    Marx,      Judge;    L.T.     Case     No.
502014CF010442AXXXMB.

  Jared Dokovna of The Dokovna Firm, Palm Beach Gardens, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuña, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.